         Case 1:13-cr-00058-AKH Document 771 Filed 10/27/20 Page 1 of 2




I,




                           l~-Cr-0 0~8-




                                            1-1vseLF




     (                                                                                                        • I




     J                    A5    .:r   :S ~:%))f2 fil:Of?,e",   Lr ts l 1-t Poss t8 LE F<l~ Ht;
                                                                                                   II
                                                                                                 7fJ srA. Y
                      1
                  '       OR.         PR.Acnce '1 s



                                                                                                           - I




                                                                                                   ONS.




                                                                                                         - .. I
                                                                                                                I
Case 1:13-cr-00058-AKH Document 771 Filed 10/27/20 Page 2 of 2                                                                    -----    .



                                                                                                                                    ---
                                                                                                                                      --.---
                                                                                                                                          ---
                                                                                                                                         ..,...

                                                                                                                                        ----
                                                                                                                                 --


                                                                                I
                           !
                           \
                               I
                               I
                                   \
                                   \I
                                       \
                                                                            W-  ~        -

                                        \l
                                           •,                                ~
                                                                                     \fl
                                                                                        ~
                                                              ()
                                                                                         ~
                                                ·.       _-



                                                                  VJ
                                                 \                 ~
                                                                                             ..l
                                                                                                                        a
                                                     '
                                                     \                 t\-.
                                                                            )                1   ~
                                                                                                                        ~
                                                                                                                        -..5)
                                                                                                                        ~
                                                         \             c:<)                      \::                     ..._
                                                                                                 0
                                                                           ~
                                                                            ~
                                                                                    I
                                                                                                  Ill C'> <C
                                                              I                 ~                 ~
                                                                                                   ~       ~~
                                                              \                                    a       C
                                                                                                           ......
                                                                  \_
                                                                  \,
                                                                   \
                                                                       I"
                                                                       '
                                                                                     C)
                                                                                         <1~
                                                                                         ~ £           Q
                                                                                                            --          <.
                                                                                                                          ~\J)
                                                                                                                            \U

                                                                                          ~~ ~~
                                                                                    .-   ·-· ·
                                                                                                       --           .
